                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

ALINA FLEITES,

                       Plaintiff,

v.                                                          Case No: 6:18-cv-1567-Orl-31GJK

WAL-MART STORES EAST, L.P.,

                       Defendant.


                                              ORDER
       This Matter comes before the Court on the Defendant’s Motion for Summary Partial

Judgment as to Plaintiff’s Legal Status (Doc. 18). The Defendant argues that the Court should enter

partial summary judgment “as to Plaintiff’s Legal Status.” Doc. 18 at 1. A Court will grant a

summary judgment motion if the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). However, the Plaintiff’s legal status itself is not a claim before this Court on which it could

enter judgment. The Defendant is, essentially, asking the Court to enter an advisory opinion on the

question of whether the Plaintiff was or was not a trespasser. Thus, the Court STRIKES the

Defendant’s Motion (Doc. 18) as improper.

       DONE and ORDERED in Chambers, Orlando, Florida on April 1, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party
